Citation Nr: 0021557	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-40 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for right shoulder bursitis, on appeal from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran had active military service from August 1989 to 
August 1993.  He served in the Southwest Asia theater of 
operations from October 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
right shoulder bursitis and assigned a zero percent 
disability rating.  In August 1996, the RO granted a 10 
percent disability rating for this condition.  The Board 
affirmed that rating in a July 1999 decision.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which vacated and remanded this claim to the 
Board on the joint motion of the appellant and the Secretary.  
The parties agreed that VA medical records referenced by the 
veteran for treatment after February 1996 and up to April 
1997 should be obtained and that the claim for an increased 
rating for the veteran's service-connected shoulder 
disability should be readjudicated pursuant to the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 205 (1995).  The 
Board's present remand to the RO is in response to the 
Court's order.  


REMAND

The veteran, who is a teacher, has recently contended that he 
suffers from increased pain in his right shoulder and right 
scapula, with occasional numbness of the right scapula 
region.  He states that since 1995 this increased pain has 
limited his performance at work, especially in activities 
that require elevation of his right arm, such as writing on a 
chalkboard.  During his June 1997 VA examination, he said 
that he had been forced to miss ten days of work due to 
symptoms related to his right shoulder condition.  

The RO should thus obtain any additional VA medical evidence 
pertaining to the veteran, in particular, the above-noted 
records from February 1996 to April 1997.  The RO should also 
inquire of the veteran has to whether he has been treated for 
his right shoulder condition since 1996 to the present by a 
private physician, and, if so, should obtain these records.  
Any current VA outpatient treatment records subsequent to the 
June 1997 VA examination should also be acquired.  

Additionally, because the veteran has referred to rather 
extensive absences from employment due to severe pain from 
his right shoulder condition, he should be requested to 
secure any attendance records from his employer indicating 
such absences.  

The veteran should be scheduled for a current VA orthopedic 
examination, to include complete review of his claims file, 
with special attention to the factors the RO must consider in 
evaluating the veteran's disability under 38 C.F.R. §§ 4.40 
and 4.45.  

Finally, in readjudicating this claim, the RO must address 
the issue as one of appeal from the initial grant of service 
connection.  The Court has held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 126.  On remand, the RO must comply with 
Fenderson in its phrasing and consideration of the issue on 
appeal.

With the above considerations in mind, the Board REMANDS this 
case for the following actions:  

1.  Obtain all VA outpatient and 
inpatient treatment records pertaining to 
the veteran from February 1996 to the 
present, and associate any such records 
with the claims file. 

2.  Query the veteran as to whether he 
has been treated by any private medical 
providers for his right shoulder 
condition from June 1997 to the present 
and, if so, request that he obtain and 
provide such records.  

3.  Ask the veteran to submit official 
documentation from his employer of the 
dates of his absence from work since 
August 1993, and of the reasons for such 
absences.  Notify him of the importance 
of such evidence to his claim, and give 
him an appropriate period of time in 
which to present such evidence.

4.  Schedule the veteran for a special VA 
orthopedic examination to determine the 
current severity of his right shoulder 
condition.  Any indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is to review the claims file, 
including all service clinical and 
medical records, prior to conducting the 
examination.  The examiner should 
describe all symptomatology specifically 
due to the service-connected right 
shoulder bursitis.  The shoulder 
condition is evaluated according to 
limitation of motion, and, to the extent 
possible, the examiner is asked to 
determine whether pain significantly 
limits functional ability during flare-
ups or when the joint is used repeatedly 
over a period of time.  The examiner 
should determine whether the joint 
exhibits weakened movement, excess 
fatigability or incoordination.  If 
feasible, these determinations are to be 
expressed in terms of additional range of 
motion loss due to any pain, weakened 
movement, excess fatigability or 
incoordination. 

The rationale for any opinions expressed 
should be explained.  

5.  Following completion of the above, 
the RO must review the claims folder to 
ensure that all available records have 
been obtained and that the medical report 
includes all of the information 
requested, with fully-detailed 
explanations for any opinions expressed.  

6.  Thereafter, the RO should adjudicate 
the veteran's claim for a higher 
evaluation for his right shoulder 
bursitis, on appeal from the initial 
grant.  In accordance with Fenderson, 
supra, the RO must consider whether the 
evidence since the initial grant warrants 
staged ratings.  If the benefit sought on 
appeal remains denied, provide a 
supplemental statement of the case that 
reflects the correct issue on appeal, and 
allow an appropriate period for response.  
The case then should be returned to the 
Board if appropriate.  

The purpose of this REMAND is to provide further development 
and clarifying information pertaining to this claim.  The 
Board does not intimate any opinion as to the merits of this 
case at this time.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


